Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification does not contain a “Brief Description of the Drawing” which is required for application containing drawing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “ optionally amylopectin and a sugar” is vague and indefinite because it is not clear if both amylopectin and sugar are optional or just amylopectin.  It is also unclear what is intended by “ amylopectin”. Is this a starch containing amylopectin or an isolated amylopectin compound? 

In claim 5, the term “ preferably”  renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 7, the limitation “ high molecular weight proteins” is vague and indefinite because it is unclear what would be considered as high molecular weight.
In claim 9, the phase “ in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 10, it is unclear if a Markush grouping is intended.  If so, the proper language is “ selected from the group consisting of “.  
In claim 11, the limitation “ amylopectin” has the same problem as claim 1. It’s also unclear if the amounts of starch and protein define the added starch and potato protein cited in claim 1 or some other starch and protein.  Claim 11 does not identify the starch as added starch and the protein being potato protein as cited in claim 1.
Claim 12 is vague and indefinite.  The claim depends from claim 11 and recites amounts of potato starch, potato protein and amylopectin-rich potato starch.  However, claim 11 does not recite potato starch, potato protein and amylopectin-rich potato starch.
In claim 13, the recitation of “ the ingredients” does not have antecedent basis.  It is not clear what ingredients the claim is referring to.
In claim 15, the term “ baking fat” is vague and indefinite because it is not clear what is encompassed by it.  What type of fat would be considered as baking fat?  
In claim 16, it is unclear if a Markush grouping is intended.  If so, the proper language is “ selected from the group consisting of”.

Claim 19 has the same problem as claim 16.
Claim 21 has the same problem as claim 16.  The terms “ finger food, filled pockets, filled stick ” are vague and indefinite because it is not clear what foods are encompassed by such terms.  Any food can be considered finger foods if it is picked up by fingers.  For instance, donuts can be picked up by fingers.  What food would be considered as filled pockets or filled sticks.
Claim 23 is vague and indefinite because it is not clear if all the processing listed is included in the shaping or a Markush grouping is intended.
Claims 24-25 have the same problem as claim 23.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 19 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.
The recitation of “a use” is not a utility or a process.
Claims 16 and 19 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a  asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11,13-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratakis ( 2011/0027421) in view of  Nieburg “ Gluten free Bakery potential for Solanic’s potato protein isolates after SA GRAS approval”.
For claim 1, Stratakis disclose a dry mix comprising added starch, sugar, potato flour.  For claim 2, Stratakis discloses mashed potato can be used to form the composition; alternatively, dried flakes of starch containing products that can readily be broken up upon mixing and addition of water can also be used.  For claim 3, Stratakis discloses the flour content which can include potato flour can be between 45-60%.  For claim 4,  the claim is indefinite as explained above.  In any event, when potato flour or the flakes form of potato is used, it is obvious the potato content of the dehydrated potato is in the range claimed because the same ingredient is used.  For claims 5,6, the starch includes potato starch.  Claim 8 is not limiting because amylopectin is recited in claim 1 as optional.  For claim 10, the mix comprises adding ingredients such as additives to modify flavor such as sweetness, saltiness, egg, spiciness ,flavoring etc.. as set forth in paragraph 0015.  For claim 11, the claim is indefinite as set forth in the 112.  It’s interpreted that the amylopectin is contained in the starch.  Stratakis discloses potato starch which 
Stratakis does not disclose adding potato protein as in claim 1,6,7, the type of sugar as in claim 9,the percent of liquid as in claims 14,17, the products as in claims 16,19,21.
Nieburg teaches potato protein isolate to be used in gluten-free baked product.  The ingredient can be used at level of .01-10%.  The protein has balanced amino acid composition which can boost nutritional profile and offer superior emulsifying, foaming and gelling properties.  The protein can substitute egg yolk.
Stratakis teaches modifying additives can be added to modify the texture, taste and structural integrity of the composition and the food product made thereform.  The composition also include eggs.  It would have been obvious to one skilled in the art to add potato protein as taught in Nieburg enhance the nutritional profile, to substitute for the egg and to enhance the structural integrity of the product.  One would have been motivated to add the protein to obtain the benefits taught in Stratakis.  It would have been obvious to follow the guideline of Nieburg for the amount.  It would have been obvious to use dextrose as an obvious matter of preference.  It would have been within the skill of one in the art to determine the amount of water to mix with composition depending on whether a dough or a batter is made and the consistency wanted to such product.  The amount of water would have been within the routine experimentation for one skilled in the art.  Stratakis discloses different baked product such as .
Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratakis ( 2011/0027421) in view of Lang ( 8021705).
Stratakis does not disclose amylopectin-rich  potato starch.
Lang discloses a dry mix.  Lang discloses to use a modified starch to increase its ability to hold water.  One way in which the starch is modified is by adjusting the relative amounts of amylose and amylopectin.  The potato starch is modified to contain pure amylopectin.  ( see col. 9, 11)
Stratakis teaches to add modified potato starch ( paragraph 0015).  It would have been obvious to use an amylopectin-rich potato starch as taught in Lang when desiring to increase the water-holding capacity.  It would have been within the skill of one in the art to determine the optimum amount through routine experimentation.  It would have been obvious to one skilled in the art to determine the amount of dextrose and salt depending on the taste and flavor desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mesdag and Charrak disclose gluten-free compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 4, 2021
/LIEN T TRAN/              Primary Examiner, Art Unit 1793